Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to recite the selective merging process/signaling of two different vehicles (second and third vehicle) in which the first vehicle selectively permits the merging based on the congestion of the lanes and the destinations of the second and third vehicle.
Claims 5-6, 15-16 have been cancelled. Claims 21-24 have been added.
Allowable Subject Matter
Claims 1-4, 7-14, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found to find the selective merging permission elements of the amended independent claims. While merging autonomous merging systems were found in the prior art (US 20190351918 A1, JP 2018169895 A), none of the found references teach a second and third vehicle as claimed in which the merging of the second vehicle and not the third vehicle is permitted with the permitting being determined based the congestion levels of the lanes and the intended destinations of the vehicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190351918 A1; US 20180284785 A1; US 20080125972 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661